UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-1295


ERDOGAN GULSOY,

                  Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 4, 2015            Decided:   September 24, 2015


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE, P.C., Raleigh, North
Carolina, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Anthony  W.   Norwood,  Senior
Litigation Counsel, Hillel R. Smith, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erdogan Gulsoy, a native and citizen of Turkey, petitions

for   review    of    an    order    of    the    Board    of   Immigration     Appeals

dismissing his appeal from the immigration judge’s (IJ) order

denying his motion for a continuance and finding him removable.

We deny the petition for review.

      An IJ “may grant a motion for continuance for good cause

shown.”     8 C.F.R. § 1003.29 (2015).                  We review the denial of a

motion for a continuance for abuse of discretion.                             Lendo v.

Gonzales, 493 F.3d 439, 441 (4th Cir. 2007).                        We “must uphold

the IJ’s denial of a continuance unless it was made without a

rational explanation, it inexplicably departed from established

policies,      or    it     rested    on     an     impermissible      basis,     e.g.,

invidious discrimination against a particular race or group.”

Id. (internal quotation marks omitted).

      We conclude that the IJ properly considered the denial of a

prior I-130 visa petition as he considered the viability of the

pending I-130 visa petition.               In re Hashmi, 24 I. & N. Dec. 785,

792   (B.I.A.       2009)    (IJ    may    consider       whether   underlying      visa

petition is prima facie approvable).                      “These prior filings or

other evidence of potential fraud or dilatory tactics may impact

the viability of the visa petition underlying the motion.”                       Id.

      Accordingly,          we   conclude        that   there    was   no   abuse      of

discretion and deny the petition for review.                        We dispense with

                                            2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                       3